 1    Renee M. Finch (NSBN 13118)
      MESSNER REEVES LLP
 2    8945 W. Russell Road, Suite 300
      Las Vegas, Nevada 89148
 3    Phone: (702) 363-5100
      Email: rfinch@messner.com
 4
      Michael S. Levine (admitted pro hac vice)
 5    Harry L. Manion, III (admitted pro hac vice)
      Christopher Cunio (admitted pro hac vice)
 6    Katharine A. Dennis (admitted pro hac vice)
      HUNTON ANDREWS KURTH LLP
 7    Email:       mlevine@huntonak.com
      Email:       hmanion@huntonak.com
 8    Email:       ccunio@huntonak.com
      Email:       kdennis@huntonak.com
 9
       Attorneys for Plaintiff, Treasure Island, LLC
10

11
                                  UNITED STATES DISTRICT COURT
12
                                         DISTRICT OF NEVADA
13

14    TREASURE ISLAND, LLC,                                Case No.: 2:20-cv-00965-JCM-EJY

15                   Plaintiff,

16           vs.                                           STIPULATION   AND  [PROPOSED]
                                                           ORDER TO EXTEND DEADLINE FOR
17
                                                           FILING SUPPLEMENTAL BRIEFING
18    AFFILIATED FM INSURANCE CO.,                         REGARDING TREASURE ISLAND,
                                                           LLC’S THIRD MOTION TO COMPEL
19                   Defendant.                            (FIRST REQUEST)

20

21

22

23          Plaintiff, Treasure Island, LLC (hereafter, “Plaintiff”), by and through its attorneys of
24 record, and Defendant, Affiliated FM Insurance Company (hereafter, “Defendant”), by and through

25
     its attorneys of record, hereby stipulate and agree to the following:
26
     ///
27

28
                                                       1
 1         1. During the June 23, 2021 hearing (ECF No. 174), this Court granted the Parties leave to

 2            submit supplemental briefing with respect to Plaintiff’s Third Motion to Compel (ECF Nos.
 3            89 and 139) – specifically, with respect to Requests 34, 35, 36, 37, 38, 39, 17, 20, and 21,
 4
              as they pertain to Defendant’s pre-litigation retention of Dr. Mark Roberts – and set a
 5
              deadline for Friday, July 9, 2021 for the Parties to file the supplemental briefing.
 6
           2. Since then, counsel for the Parties have met and conferred in an effort to resolve or narrow
 7

 8            the scope of the subject discovery dispute but have been unable to reach an agreement. As

 9            a result, the Parties require additional time to submit their respective supplemental briefings

10            regarding the same.
11
           3. The Parties hereby stipulate to move the deadline for filing the subject supplemental
12
              briefing from Friday, July 9, 2021 to Wednesday, July 14, 2021.
13
           4. This is the parties’ first request for an extension and is not intended to cause any delay or
14
              prejudice to any party.
15

16
     ///
17
     ///
18
     ///
19

20 ///

21 ///

22 ///

23
     ///
24
     ///
25
     ///
26
     ///
27

28
                                                        2
 1   Respectfully submitted,

 2   DATED this 9th day of July, 2021                    DATED this 9th day of July, 2021
 3   By: /s/ Renee M. Finch                              By: /s/ Joyce C. Wang
 4       Renee M. Finch                                       Mark J. Connot, Esq.
         Nevada State Bar 13118                               Nevada Bar No. 10010
 5       MESSNER REEVES LLP                                   1980 Festival Plaza Dr., Suite 700
         8945 W. Russell Road, Suite 300                      Las Vegas, NV 89135
 6       Las Vegas, NV 89148                                  T: 702-699-5924
         Phone: (702) 363-5100                                Email: mconnot@foxrothschild.com
 7
         Email: rfinch@messner.com
 8
         Attorneys for Plaintiff, Treasure Island,            Attorneys for Defendant, Affiliated FM
 9       LLC                                                  Insurance Company,

10       Michael S. Levine*                                   Joyce C. Wang*
         mlevine@huntonak.com                                 jwang@ccplaw.com
11
         Harry L. Manion III*                                 Colin C. Munro*
12       hmanion@huntonak.com                                 cmunro@ccplaw.com
         Christopher J. Cunio*
13       ccunio@huntonak.com                                  *Admitted pro hac vice
         Katherine A. Dennis*
14       kdennis@hutonak.com
         HUNTON ANDREWS KURTH LLP
15
         2200 Pennsylvania Ave. NW
16       Washington, DC 20037
         Phone: (202) 955-1500
17
         *Admitted pro hac vice
18

19

20                                      IT IS SO ORDERED:

21

22                                      _____________________________________________
23                                      UNITED STATES MAGISTRATE JUDGE

24                                      DATED: July 9, 2021

25

26

27

28
                                                     3
